Exhibit 10.74.7

 

OPERATING AGREEMENT

 

between

 

SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION,

as Owner

 

and

 

CORRECTIONAL SERVICES CORPORATION,

as Operator

 

Dated as of August 1, 2004



--------------------------------------------------------------------------------

OPERATING AGREEMENT

 

THIS OPERATING AGREEMENT, was duly executed as of the 1st day of August, 2004,
by and between SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION (the
“Owner”), a non-profit, local government corporation formed by Frio County,
Texas (the “County”), and CORRECTIONAL SERVICES CORPORATION, a Delaware
corporation having its principal place of business in Sarasota, Florida
(“Operator”).

 

Witnesseth:

 

WHEREAS, the former United States Immigration and Naturalization Service (the
functions of which have been transferred to the United States Department of
Homeland Security, Customs and Immigration Enforcement (hereafter referred to as
“ICE”)) has awarded to the Operator Contract No. ACD-4-C-001 (the “ICE
Contract”) to provide for the temporary housing, safekeeping, transportation and
stationary guard services for up to 1,020 adult and juvenile detainees in ICE’s
custody; and

 

WHEREAS, the County has formed the Owner for the purposes of acquiring that
certain parcel of real estate (the “Land”), outlined on the site plan attached
as Exhibit A hereto and made a part hereof (the “Site Plan”), and has retained
the Operator, in its capacity as “Developer,” pursuant to the Design and
Development Agreement dated of even date herewith, by and between Owner and
Operator (the “Development Agreement”), to cause a detention complex to be
designed, developed, constructed and equipped on the Land as required in the ICE
Contract (such detention complex and the site thereof being referred to
hereinafter as the “Complex”); and

 

WHEREAS, pursuant to Subchapter F of Chapter 351 of the Texas Local Government
Code and an agreement between the Operator and Frio County, Texas, Owner will
own the proposed Complex and the site thereof; and

 

WHEREAS, Owner has financed the costs of the design, construction, equipping and
development of the Complex with the proceeds of the Owner’s Taxable Revenue
Bonds, Series 2004 (the “Bonds”) issued pursuant to that certain Indenture of
Trust between the Issuer and U.S. Bank National Association, as Trustee, dated
of even date herewith (the “Indenture”); and

 

WHEREAS, timely payment of scheduled principal and interest on the Bonds are
insured by MBIA Insurance Corporation (the “Bond Insurer”); and

 

WHEREAS, under the Indenture, Owner is obligated to pay the principal of and
premium, if any, and interest on the Bonds and to cause Revenues (as defined in
the Indenture) to be paid to the Trustee for deposit, administration and
disbursement under the terms of the Indenture; and

 

WHEREAS, pursuant to Subchapter F of Chapter 351 of the Texas Local Government
Code, Owner further desires to provide the Operator with the exclusive right to
operate the Complex in accordance with the terms and conditions set forth
herein; and

 

Page 1 of 33



--------------------------------------------------------------------------------

WHEREAS, in consideration for the exclusive right to operate the Complex during
the term hereof and in consideration for the Owner’s agreement to undertake the
acquisition of the site for the Complex and the financing for the design,
development and construction of the Complex and the site thereof, Operator has
agreed to pledge and assign irrevocably all of the Facility Revenues (as defined
in the Indenture) derived by the Operator from the Complex to the Trustee for
the benefit of the Owner and the Bond Insurer as security for the Bonds and the
Reimbursement Obligations;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the mutual covenants contained
herein, the Owner and the Operator hereby agree as follows:

 

1. Common Understandings.

 

Operator and the Owner both acknowledge and agree to the following as of the
date of this Agreement:

 

(a) During the entire term of this Agreement, the Operator shall have the sole
and exclusive right to use, occupy, operate and manage the Complex. The Operator
shall manage, supervise and operate the Complex for the Owner, and receive,
supervise and care for each inmate or detainee that is assigned to the Complex
by ICE pursuant to the ICE Contract or by any other jurisdiction or agency
pursuant to any agreement entered into by the Operator or by the Owner in
accordance with Section 1(i) of this Agreement for the ongoing placement of
inmates or detainees in the Complex or for the placement of identified inmates
or detainees in the Complex. (For purposes of this Agreement, each contract
entered into by the Operator or the Owner with any jurisdiction or agency other
than ICE for the ongoing placement of inmates or detainees in the Complex or for
placement of identified inmates or detainees in the Complex, if any, is referred
to hereinafter as an “Agency Contract.”)

 

(b) For so long as any Bonds remain Outstanding under the Indenture or any
Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, neither the Owner nor the Operator shall enter into any Agency
Contract without the prior written approval of the Bond Insurer.

 

(c) For so long as the ICE Contract shall remain in effect, this Agreement and
the rights and obligations of the parties hereunder shall be subject to the
terms, provisions and conditions of the ICE Contract, a true and correct copy of
which is attached hereto and made a part hereof for all intents and purposes,
and all amendments or renewals thereof. In the event of a conflict between the
terms of the ICE Contract and the terms hereof, the terms of the ICE Contract
shall prevail.

 

(d) For so long as the ICE Contract shall remain in effect, the Complex shall be
operated by the Operator in accordance with the requirements of the ICE
Contract.

 

(e) For so long as the ICE Contract shall remain in effect, Operator shall
maintain in full force and effect any licenses, certifications or permits
required for the operation of the Complex as required by the ICE Contract, and,
in all cases, as required by applicable law and by any Agency Contract.

 

Page 2 of 33



--------------------------------------------------------------------------------

(f) The Operator shall have the authority and responsibility to make contracts
and leases in its own name for the procurement of services, equipment and
supplies necessary for operation of the Complex, subject to any limitations set
forth in the ICE Contract or any other Agency Contract, provided that the terms
thereof provide for termination automatically or upon notice from the Operator
in the event that this Agreement terminates.

 

(g) The Operator shall have considerable discretion in the exercise of its
responsibilities under this Agreement in order to operate and manage the
Complex. Subject to the limitations expressly set forth in this Agreement or
applicable by law, Operator shall be entitled to fulfill its obligations
hereunder in the manner that it determines is appropriate or necessary within
the policies established by ICE and in a manner consistent with the ICE Contract
or any other Agency Contract.

 

(h) The Operator shall be solely responsible for the establishment of, and shall
establish, policies and procedures for the Complex in a manner consistent with
the policies of ICE and consistent with the terms of the ICE Contract or any
other Agency Contract.

 

(i) The initial and principal purpose of this Agreement is to enable the
Operator to provide the services required under the ICE Contract; however, the
Owner and the Operator agree that it shall be to their mutual benefit to
maintain the population of the Complex at or near its full capacity throughout
the term of this Agreement and to limit potential vacancies in the Complex.
Therefore, if (a) at any time during the term of this Agreement, ICE shall elect
not to extend the ICE Contract and/or discontinue its utilization of the
Complex, or (b) ICE shall not utilize the full capacity of the Complex, then the
Owner and the Operator shall cooperate and work together to locate and obtain
additional or alternative sources of referrals to the Complex. Consistent
therewith, the Owner agrees to process and review promptly and diligently any
and all joint powers, interlocal or intergovernmental agreements presented by
the Operator to the Owner for this purpose, and, subject to the prior approval
of the Bond Insurer if any Bonds remain Outstanding under the Indenture or any
Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, shall enter into any and all intergovernmental agreements presented
by the Operator to the Owner, for the use of the Complex by any agency of the
United States Government provided that the same are consistent with the terms of
and the purposes of this Agreement. The Owner specifically reserves the right,
however, in all circumstances to approve or reject, in the exercise of its
reasonable discretion, any joint powers, interlocal or intergovernmental
agreements for the placement of inmates or detainees in the Complex by any
agency, jurisdiction or subdivision of the State of Texas, any other state or
any foreign government. Following the execution of any joint powers, interlocal
or intergovernmental agreements by the Owner, all offenders who shall be the
subject of the agreement shall be placed in the Complex to the extent that space
is available in the Complex.

 

(h) Capitalized terms used herein without further definition shall have the
meanings assigned to such terms in the Indenture.

 

Page 3 of 33



--------------------------------------------------------------------------------

2. Utilization; Management Services.

 

The Operator will utilize, manage and operate the Complex solely as a
correctional facility and in a manner consistent with the purposes and powers of
the Owner, as set forth in Owner’s initial Articles of Incorporation, and
otherwise in accordance with terms of this Agreement and applicable law, any
Agency Contract, and, for so long as the ICE Contract remains in effect, the ICE
Contract (the “Applicable Standards”); it being understood, however, that, in
accordance with the ICE Contract, the United States Public Health Service shall
be responsible for providing medical and healthcare services for ICE detainees
in the Complex and that the Operator shall not have the right to control the
delivery of medical or healthcare services for ICE detainees at the Complex or
to ensure compliance by the Public Health Service with NCCHC Standards for
Health Services in Jails, and that the Operator shall not be deemed to be in
breach or default of this Agreement as a result of any failure on the part of
the Public Health Service to comply with those standards at the Complex. The
Operator shall not create or permit the Complex to be a public or private
nuisance or use or allow the use of the Complex in any unlawful manner. In the
event of any conflict between or amongst the Applicable Standards, the higher or
more stringent standard shall prevail.

 

Without limiting the generality of the foregoing, Operator shall provide or
ensure the provision of the following services in connection with the Complex
and its operations:

 

(a) Business administration, including budgeting, financial and other record
keeping, audits, and regulatory compliance;

 

(b) Acquisition of instructional materials, equipment, and supplies;

 

(c) All maintenance (including cleaning services), repair, replacement and
renewal of Complex capital improvements, structures, furniture, fixtures,
facilities and equipment, including, but not limited to, developing and
implementing a preventive and routine maintenance plan and the keeping of
adequate maintenance records;

 

(d) Management of Complex affairs, including implementation of policies
affecting prisoner welfare and safety, and visitor relations,

 

(e) Food service required by the ICE Contract or any other Agency Contract;

 

(f) Transportation services required by the ICE Contract or any other Agency
Contract;

 

(g) Guard services required by the ICE Contract or any other Agency Contract;

 

(h) Staff training required by the ICE Contract or any other Agency Contract;

 

(i) Recreation and other program services required by the ICE Contract or any
other Agency Contract;

 

(j) Other special detainee services required by the ICE Contract or any other
Agency Contract;

 

Page 4 of 33



--------------------------------------------------------------------------------

(k) Conduct of grievance procedures and due process hearings required by law;
and

 

(l) All other services required to be provided by Operator in the ICE Contract
or any other Agency Contract or the Corporation Documents.

 

The parties further acknowledge and agree that, as provided in Section 511.0094
of Chapter 511 of the Texas Government Code, so long as the Complex is used to
house only federal inmates pursuant to the ICE Contract, the Operator shall not
be required to comply with the standards adopted by the Texas Commission on Jail
Standards in operating and managing the Complex, notwithstanding Section
351.103(1) of Subchapter F of Chapter 351 of the Texas Local Government Code,
but shall otherwise comply with Section 511.0094 of Chapter 511 of the Texas
Government Code. If, and to the extent that, inmates or detainees in the custody
of the State of Texas or any other state or jurisdiction shall ever be housed in
the Complex during the term of this Agreement, then the Operator shall comply
with the minimum standards adopted by the Texas Commission on Jail Standards in
operating and managing the Complex and shall obtain and retain during the term
of this Agreement a certification of compliance from the Texas Commission on
Jail Standards.

 

3. Term.

 

(a) The terms and conditions of this Agreement and the obligations and duties of
the parties hereunder shall become effective upon the date of Substantial
Completion of the Complex in accordance with the terms of the Development
Agreement (the “Service Commencement Date”). This Agreement shall then remain in
effect continuously thereafter for twenty (20) years after such date or until
the earlier termination of this Agreement (that entire period being referred to
herein as the “initial term”). The term of this Agreement shall be renewed for
additional terms beyond the initial term without further action by any of the
parties if, and to the extent that, ICE elects to renew and extend the ICE
Contract beyond the initial term, for additional periods of time co-terminus
with any such extension.

 

(b) The Operator agrees to use commercially reasonable efforts to request from
the ICE, and pursue in good faith, renewal(s) or extension(s) of the ICE
Contract for additional periods beyond the base term of the ICE Contract, and to
use commercially reasonable efforts to request from ICE, and pursue in good
faith, either an extension of the ICE Contract for a period of at least ten (10)
years following the expiration of all option periods contained in the ICE
Contract or a new contract from ICE, having at least a 10-year term, to commence
upon the expiration of all option periods contained in the ICE Contract, in each
case on terms no less favorable to Operator than the current ICE Contract. For
so long as the Bond Insurer continues to provide insurance with respect to the
payment of principal and interest on the Bonds or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Contract, no later than each
anniversary of the commencement of the term of this Agreement, the Operator will
submit a written strategy to the Bond Insurer to obtain an extension of the ICE
Contract on terms no less favorable to Operator than the current ICE Contract.

 

Page 5 of 33



--------------------------------------------------------------------------------

4. Facility Revenues.

 

(a) For so long as any Bonds remain Outstanding under the Indenture or any
Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, any and all Facility Revenues derived by the Operator from the
operation and management of the Complex, including, without limitation, (1) any
and all amounts due or to become due to the Operator from ICE as a result of
performance of the ICE Contract and any and all amounts now or hereafter due
pursuant to any extensions, modifications, renewals or substitutions for that
contract, and (2) any and all amounts due or to become due to the Operator under
any contract or agreement hereafter entered into by Operator for the housing of
prisoners or detainees at the Complex and any extensions, modifications,
renewals or substitutions of such contracts or agreements, shall be paid to and
deposited with the Trustee to be deposited in the “Revenue Fund” established
under the Indenture, as and when received, including those covered by the
Assignment of Claims by and between Operator and Trustee, and shall be
administered and disbursed by the Trustee as provided in the Indenture.

 

(b) In light of the foregoing, the Operator hereby acknowledges that, so long as
the any of the Bonds remain Outstanding under the Indenture or any Reimbursement
Obligations remain unpaid under the Indenture or the Insurance Contract, it
shall be entitled to reimbursement for Operating Costs incurred by the Operator
and otherwise to receive distributions and disbursements from Facility Revenues
only in accordance with the terms of the Indenture, and that disbursements to
the Operator may by suspended in accordance with the Indenture upon the
occurrence of the Trapping Events. Furthermore, for so long as the any of the
Bonds remain Outstanding under the Indenture or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Contract, if the Rate
Covenant shall not be satisfied, the Operator shall provide the Trustee and the
Bond Insurer, within 30 days after the end of any Facility Revenue Collection
Period in which the Rate Covenant has not been met, a written review of Facility
Revenues and Operating Costs and a written plan to meet the Rate Covenant.

 

(c) Notwithstanding the foregoing or any other provision of this Operating
Agreement, in the event the amount of Facility Revenues is reduced because of
any offset or reduction by ICE, and the amount of such offset or reduction
causes the amount of Facility Revenues received by the Trustee during such
Facility Revenue Collection Period to be less than 1.25 times the amounts
required to be disbursed by the Trustee pursuant to clauses FIRST through EIGHTH
of Section 5.04 of the Indenture, the Operator shall, from its own funds, pay to
the Trustee for administration in accordance with the Indenture, an amount
necessary to make the amount of Facility Revenues received by the Trustee during
such Facility Revenue Collection Period equal to 1.25 times the amounts required
to be disbursed by the Trustee pursuant to clauses FIRST through EIGHTH of
Section 5.04 of the Indenture. In any event, the Operator shall notify the Bond
Insurer of any offset or reduction of payments under the ICE Contract.

 

5. Operating Costs and Expenses.

 

(a) As between the Owner and the Operator, the Operator shall be solely
responsible for all Operating Costs of the Complex, and, subject to the terms
and conditions of the Indenture, so long as the any of the Bonds remain
Outstanding under the Indenture or any Reimbursement

 

Page 6 of 33



--------------------------------------------------------------------------------

Obligations remain unpaid under the Indenture or the Insurance Contract, the
Operator shall be entitled to reimbursement for Operating Costs from the Revenue
Fund established under the Indenture and to requisition Operating Costs from the
Operating Reserve Fund and the Supplemental Reserve Fund established under the
Indenture in accordance with the terms of the Indenture. The Owner shall have no
obligation, responsibility or liability for any Operating Costs associated with
the Complex. All contracts or leases entered into by the Operator for the
procurement of services, equipment and supplies necessary for operation of the
Complex shall be in the name of the Operator. The Operator shall pay or cause to
be paid the Operating Costs of the Complex from available Facility Revenues. To
the extent not paid from the Revenue Fund established under the Indenture, or
otherwise in accordance with the Indenture, the Operator also will pay all
reasonable expenses incurred by the Owner, provided that the same have been
approved in advance by the Operator, or the Trustee in connection with the
Project. For so long as any Bonds remain Outstanding under the Indenture or any
Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, the Operator shall provide the Bond Insurer with copies of all
requisitions submitted to the Trustee for Operating Costs.

 

(b) Notwithstanding the foregoing, pursuant to the Indenture, for so long as any
Bonds remain Outstanding under the Indenture or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Agreement, the Trustee shall
pay from the Insurance and Property Taxes Fund established under the Indenture
the costs of the property and casualty insurance required to be maintained by
the Operator pursuant to Section 13(b) of this Agreement and all taxes coming
due on the Complex and the site thereof and/or payments in lieu of taxes agreed
to in writing by the Operator, and such payments shall be a credit against the
obligation of the Operator to pay such amounts as part of the Operating Costs.

 

(c) Pursuant to the provisions of the Indenture, if, and to the extent that,
Facility Revenues otherwise available to the Operator under the Indenture for
the payment of Operating Costs shall be insufficient to enable the Operator to
pay such Operating Costs, the Operator shall have the ability to requisition
amounts on deposit in the Operating Reserve Fund for the sole purpose of paying
the Operating Costs of the Complex. If, and to the extent that, the balance in
the Operating Reserve Fund shall ever be less than Operating Reserve
Requirement, the Trustee shall use Facility Revenues thereafter derived from the
Complex to make deposits into the Operating Reserve Fund in accordance with the
provisions of Section 5.04 of the Indenture until the balance on hand therein is
at least equal to Operating Reserve Requirement. In accordance with the terms of
the Indenture, the Trustee shall replenish any such shortfall in the Operating
Reserve Fund by making substantially equivalent, monthly deposits to the
Operating Reserve Fund from Facility Revenues over (a) a twelve (12) month
period if such deficiency results from a withdrawal of funds by the Operator, or
(b) over a four-month period if such deficiency results from calculation of the
value of investments on deposit in the Operating Reserve Fund.

 

(c) The Operator shall provide the Trustee and the Bond Insurer an annual budget
for Operating Costs each year prior to the anniversary date of this Agreement.

 

6. Security Interest.

 

In order to secure the payment and performance of all of its obligations under
this Agreement, but only for so long as any Bonds remain Outstanding under the
Indenture or any

 

Page 7 of 33



--------------------------------------------------------------------------------

Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, Operator hereby assigns, pledges as collateral and grants to the
Owner, the Bond Insurer and the Trustee a security interest in (1) all of the
right, title and interest of the Operator in and to the Facility Revenues and
substitutions therefore and the proceeds thereof; (2) all of the right, title
and interest of the Operator in and to the proceeds of any insurance maintained
by the Operator with respect to the Complex; (3) all of the right, title and
interest of the Operator in and to the proceeds of any condemnation awards
payable to the Operator with respect to the Complex, together with the proceeds
thereof; and (4) if a court of competent jurisdiction shall determine that the
Operator has any legal or equitable interest in any of the amounts on deposit
from time to time in the funds and accounts established under the Indenture,
which would be considered the property of the Operator, all of the right, title
and interest of the Operator in and to all amounts on deposit from time to time
in the funds and accounts established under the Indenture (collectively, the
“Collateral”); it being understood and agreed that the Operator specifically
disclaims any and all legal and equitable interests whatsoever in the “Bond
Fund,” the “Costs of Issuance Fund,” the “Debt Service Reserve Fund” and the
“Insurance and Property Tax Fund” created under the Indenture, and specifically
disclaims any and all legal and equitable interests in the “Project Fund,”
“Operating Reserve Fund,” “Major Maintenance Reserve Fund,” and the “Revenue
Fund,” except for the Operator’s rights to receive and demand payments from such
funds in accordance with the terms hereof and the terms of the Indenture. In the
event of any default hereunder, for so long as any Bonds remain outstanding
under the Indenture, Owner and Trustee shall have, in addition to any other
rights permitted by law, all of the rights of a secured party under the Texas
version of the Uniform Commercial Code to the extent applicable hereto. Operator
authorizes Owner and Trustee to file any financing statements or further
assurances as may be required in order to perfect the security interest granted
under this Section. The foregoing pledge, assignment and security interest shall
become null and void upon the defeasance of, or the payment in full of all
principal and interest due on, the Bonds issued pursuant to the Indenture and
the payment in full of all Reimbursement Obligations. Upon defeasance of, or the
payment in full of all principal and interest due on, the Bonds issued pursuant
to the Indenture and all Reimbursement Obligations, Owner shall execute and
deliver to the Operator, and cause the Trustee to execute and deliver to
Operator, any termination statements, lien release(s) or similar documents or
instruments reasonably requested by the Operator in order to evidence the
release of the foregoing lien on and security interest in the Collateral.

 

7. Personnel.

 

(a) Except as otherwise required by law or as provided in the ICE Contract, all
personnel engaged to operate the Complex shall be employed or otherwise
contracted for by Operator. Such personnel shall include, without limitation,
front-line and supervisory correctional or detention officers, administrators,
and facilities maintenance staff. Except as provided in the ICE Contract,
Operator shall pay all personnel costs, including but not limited to
compensation, employment taxes, worker’s compensation and employee benefits, for
employees employed by Operator at the Complex. For so long as the ICE Contract
shall remain in effect, Operator shall pay and provide to all personnel employed
by the Operator at the Complex compensation and fringe benefits not less than as
required by the McNamara-O’Hara Service Contract Act and the applicable
determinations and regulations of the United States Department of Labor, but, in
all events, shall provide health care benefits for employees employed by the
Operator at the Complex comparable to or in excess of the health care benefits
provided to employees of Frio County, Texas.

 

Page 8 of 33



--------------------------------------------------------------------------------

(b) Personnel employed by Operator at the Complex who are issued firearms shall
be trained in accordance with the standards of ICE and must comply with
applicable laws, rules, and regulations of ICE and the State of Texas. Each
employee shall be recruited and hired by the Operator in accordance with the
requirements set forth in the ICE Contract. Subject to any limitations imposed
by the ICE Contract or by applicable law, Operator shall make all decisions
regarding hiring, compensation, termination of employment, assignments, and
discipline of such personnel in its sole discretion.

 

(c) The Operator will make accommodations for, cooperate with and provide all
assistance to ICE personnel at the Complex as shall be required by the ICE
Contract. The Owner and the Operator will accommodate and work with ICE
personnel at the Complex in accordance with the ICE Contract.

 

8. Monitoring by the Sheriff.

 

As required by Section 351.103(2) of Subchapter F of Chapter 351 of the Local
Government Code of the State of Texas, the Sheriff of Frio County shall have the
right and obligation to monitor the performance by the Operator of its
obligations under this Agreement on behalf of the County and the Owner. To that
end, the Sheriff shall be entitled to conduct on-site inspections of the Complex
throughout the term of this Agreement, upon reasonable advance notice to the
Operator, and shall be free to interview staff and inmates. Operator and its
employees shall cooperate fully with such inspections. It is expressly
understood, however, that the Sheriff’s duties and authority hereunder shall be
limited solely to monitoring the Operator’s performance of its obligations
hereunder on behalf of the County and the Owner, and that the Sheriff shall have
no right or authority whatsoever to establish any policies or procedures with
respect to the Complex, give the Operator any direction or instruction with
respect to the day-to-day operation and management of the Complex or otherwise
interfere with the day-to-day operation and management of the Complex. In this
regard, the Sheriff shall have no authority whatsoever to make any determination
as to whether the Operator is operating the Complex in compliance with the ICE
Contract; such authority being reserved solely to ICE. The Operator shall have
the sole discretion and authority to determine the manner in which the Complex
shall be operated, provided that the same is done in accordance with the ICE
Contract and the terms of this Agreement and appropriate representatives of ICE
shall have the sole authority to determine whether the Operator is operating the
Complex in compliance with the ICE Contract.

 

9. Accreditation.

 

The Operator agrees to obtain and maintain ACA accreditation and NCCHC
accreditation of the Complex within the time frames set forth in the ICE
Contract; provided, however, that, in light of the fact that, in accordance with
the ICE Contract, the United States Public Health Service shall be responsible
for providing medical and healthcare services for ICE detainees in the Complex
and that the Operator shall not have the right to control the delivery of
medical or healthcare services for ICE detainees at the Complex or to ensure
compliance by the Public Health Service with ACA health care standards or NCCHC
Standards for Health Services in

 

Page 9 of 33



--------------------------------------------------------------------------------

Jails, the Operator shall not be deemed to be in breach or default of this
Agreement if it shall be unable to obtain ACA or NCCHC accreditation due to any
failure on the part of the Public Health Service to comply with those standards
at the Complex.

 

10. Equipment and Supplies.

 

The Owner shall provide to Operator and make available for Operator’s use in
connection with the operation and management of the Complex during the entire
term of this Agreement all of the items of furniture, fixtures and equipment
purchased by or on behalf of the Owner pursuant to the Development Agreement or
otherwise. All furniture, fixtures and equipment provided by the Owner to
Operator hereunder shall be and remain the property of the Owner. The Operator
shall be responsible, at its expense, to provide all replacements to the
furniture, fixtures and equipment provided by the Owner hereunder and any
supplies and additional or other equipment, furniture and fixtures necessary for
the continued operation of the Complex, except for equipment, furniture and
fixtures provided by the ICE, the US Public Health Service or any other agency
utilizing the Complex. Any additional or replacement equipment, furniture, or
fixtures provided by Operator and not permanently affixed to or incorporated
into the Complex shall be and remain the property of the Operator. The Operator
further acknowledges that, all other things being equal, the Owner desires to
support and utilize local service providers and suppliers in projects it is
associated with in accordance with state and federal law and that goods and
services necessary for the operation of the Complex be obtained or procured from
sources within the local community. Accordingly, to the extent consistent with
operating efficiencies, the Operator shall use its good faith efforts to
purchase services, furniture, fixtures, equipment, supplies and materials
necessary for the operation of the Complex from the local community, provided
that the same are available at competitive prices, and to undertake an outreach
program designed to ensure that local suppliers of goods and services are
informed of the opportunities available to them and are encouraged to submit
competitive proposals for the procurement by the Operator of services,
furniture, fixtures, equipment, supplies and materials.

 

11. Intellectual Property.

 

As between Operator and the Owner, all rights of any nature, including, without
limitation, any copyrights and any trademark or service mark rights (together
with any goodwill appurtenant thereto) in and to administrative materials
created by Operator, and all rights in and to materials created, adapted or
modified by Operator for use in connection with the Complex, shall be owned
exclusively by Operator.

 

12. Assumption of Liability and Indemnification.

 

THE OPERATOR HEREBY ASSUMES RESPONSIBILITY AND LIABILITY FOR ALL CLAIMS ARISING
OUT OF THE PERFORMANCE BY THE OPERATOR OF ITS OBLIGATIONS AND DUTIES UNDER THIS
AGREEMENT, INCLUDING CLAIMS ALLEGING VIOLATIONS OF CIVIL RIGHTS, AND DOES HEREBY
AGREE TO DEFEND, HOLD HARMLESS AND INDEMNIFY THE COUNTY, THE OWNER, THE TRUSTEE,
THE BOND INSURER AND THE DIRECTORS, OFFICERS AND EMPLOYEES OF EACH OF THEM
(HEREAFTER REFERRED TO AS THE “INDEMNIFIED PARTIES”), FROM AND AGAINST:

 

Page 10 of 33



--------------------------------------------------------------------------------

(A) ANY AND ALL CLAIMS ARISING OUT OF (I) THE PERFORMANCE BY THE OPERATOR OF ITS
OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT; (II) A BREACH OR DEFAULT ON THE
PART OF THE OPERATOR IN THE PERFORMANCE OF THIS AGREEMENT, THE ICE CONTRACT OR
ANY AGENCY CONTRACT; (III) ANY SERVICES RENDERED BY OPERATOR, OR BY ANY PERSON
OR FIRM PERFORMING OR SUPPLYING SERVICES, MATERIALS OR SUPPLIES IN CONNECTION
WITH THE PERFORMANCE OF THIS AGREEMENT; (IV) ANY BODILY INJURY, PROPERTY DAMAGE
OR DEATH ATTRIBUTABLE TO THE ACTS OR OMISSIONS OF OPERATOR, OR ITS
SUBCONTRACTORS, OFFICERS, AGENTS, OR EMPLOYEES IN THE PERFORMANCE OF THIS
AGREEMENT; AND (V) ANY FAILURE BY OPERATOR, OR ITS SUBCONTRACTORS, OFFICERS,
DIRECTORS, AGENTS, OR EMPLOYEES, TO OBSERVE THE CONSTITUTION, LAWS, REGULATIONS,
ORDINANCES OR ORDERS OF THE UNITED STATES OR ICE; AND

 

(B) ANY AND ALL COSTS, EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, AND
LIABILITIES INCURRED IN OR ABOUT SUCH CLAIM, ACTION, OR PROCEEDING BROUGHT
THEREON.

 

provided however, that, except as provided in the foregoing clause (b), in no
event shall the Operator be liable to the County or the Owner for any special,
consequential or incidental damages; provided further, that, without in any way
limiting any express obligations of the Operator hereunder or under any other
documents, including any Corporation Documents to which Operator is a party, in
no event shall the foregoing indemnity obligation of the Operator be construed
as creating any liability whatsoever on the part of the Operator to pay or
become liable for, whether directly or indirectly, as part of any Indemnified
Party’s damage calculations or otherwise, any of the principal or interest
obligations on the Bonds, any Reimbursement Obligations or any other debt
service requirements under the Indenture.

 

The foregoing indemnification obligation shall not be applicable to any claim,
injury, death or damage to property arising out of any act or omission on the
part of any of the Indemnified Parties or independent contractors (other than
Operator) who are directly responsible to the Owner. Further said
indemnification will not be applicable to any events, circumstances, or
occurrences that occur at the Complex after the expiration of this Agreement.

 

In case any action or proceeding is brought against the Indemnified Parties by
reason of any above listed claim, the Indemnified Party against whom any such
action or proceeding shall provide Operator with notice of the same within
thirty (30) days of receipt of same. Operator shall have the right to assume the
defense of any such action or proceeding, and, upon request, shall defend
against such action. Neither the Operator nor the Owner will enter into any
settlement with respect to any claim without first obtaining approval of the
other party.

 

13. Insurance.

 

(a) During the term of this Agreement, Operator shall maintain an adequate plan
of insurance designed to protect the Operator, the County and the Owner against
all claims arising from the performance of services by Operator hereunder,
including claims alleging violations of civil rights, and to protect the
Operator from actions by a third party against Operator, its

 

Page 11 of 33



--------------------------------------------------------------------------------

officers, guards, employees and agents arising from the performance of services
under this Agreement. To that end, the Operator shall obtain and maintain in
force during the term of this Agreement, beginning not later than the Service
Commencement Date and thereafter,, at least the following insurance coverage:

 

(i) For so long as the ICE Contract shall remain in effect, Operator will
purchase and maintain, and cause its subcontractors to purchase and maintain,
throughout the term of this Agreement, all insurance coverage required by the
ICE Contract;

 

(ii) Operator will purchase and maintain, and cause its subcontractors to
purchase and maintain, throughout the term of this Agreement, all insurance
coverage required by any Agency Contract;

 

(iii) Notwithstanding the ICE Contract or any Agency Contract requirements,
during the entire term of this Agreement, Operator will purchase and maintain
with well-rated insurers (rated at least “A” by Best or in the two highest
rating categories of Moody’s and Standard & Poors) licensed or admitted to
underwrite such insurance in the State of Texas at least the following insurance
coverage:

 

(1) commercial general liability insurance in the customary form, having limits
of liability of not less than $3,000,000 per occurrence for bodily injuries or
death and not less than $500,000 per occurrence for property damage and
$5,000,000 in the aggregate during any annual policy period;

 

(2) insurance against claims alleging the violation of the civil rights of
detainees or inmates housed in the Complex (which coverage may be maintained by
the Operator as part of the general liability insurance to be maintained by the
Operator);

 

(3) worker’s compensation and/or employer’s liability insurance (or its approved
and authorized equivalent) in at least the statutorily required amounts; and

 

(4) automobile liability insurance in customary form, having limits of liability
of not less than $3,000,000 per occurrence for bodily injuries or death and not
less than $1,000,000 per occurrence for property damage and $5,000,000 in the
aggregate during any annual policy period.

 

(b) Beginning not later than the Service Commencement Date, and thereafter at
all times during the term of this Agreement, Operator also shall maintain
property and casualty insurance insuring the value of the Complex at 100%
replacement cost, on an all-risk policy form, which shall include business
interruption coverage sufficient to provide for the debt service obligations
under the Bonds (including soft costs) for a period of not less than two years,
with a waiting period of no more than 30 days or a deductible of not more than
$250,000, and which, without limitation, shall insure against the perils of fire
and extended coverage and physical loss or damage, including, without
duplication of coverage, subsidence and land movement, theft, vandalism,
malicious mischief and collapse. Operator may maintain such coverage under a
blanket policy of property and casualty insurance covering the Complex as well
as other facilities owned or operated by the Operator, provided that full
payment of insurance proceeds up to the

 

Page 12 of 33



--------------------------------------------------------------------------------

required policy dollar limit in connection with damage to the Complex shall,
under no circumstances, be contingent on the degree of damage sustained at other
facilities operated by the Operator. The policy must explicitly waive any
co-insurance penalty. The policy shall be endorsed to provide that the Trustee
shall be named as a beneficiary of and the “loss payee” with respect to any
property and casualty proceeds and business interruption proceeds payable
thereunder with respect to the Complex, with the exception of (i) any proceeds
payable thereunder to the officers or employees of the Operator for the loss of
personal effects and (ii) any business interruption proceeds payable thereunder
to the Operator for loss of profits or for reimbursement of operating expenses.
Any payments made to the Trustee under the business interruption coverage of the
policy shall be in the Business Interruption Proceeds Fund.

 

(c) Self-insurance shall permitted only with the prior written consent of the
Bond Insurer in accordance with conditions specified by the Bond Insurer; it
being understood and accepted by the Bond Insurer that the Operator (a)
maintains, and shall be permitted to maintain, a $100,000 per occurrence
self-insured retention under its existing general liability and civil rights
liability insurance program; (b) shall be permitted to increase its self-insured
retention per occurrence under its general liability and civil rights liability
insurance program to not more than $250,000 per occurrence, without the consent
of the Bond Insurer, if the Operator reasonably deems such increase necessary in
order to obtain or maintain such insurance coverage or in order to maintain the
affordability of such coverage; and (c) is “self-insured” for a portion of
claims covered under its existing worker’s compensation program, subject to a
“stop-loss” on such claims and shall be permitted to maintain coverage on this
basis during the term of this Agreement and to increase the amounts of its
self-insurance or stop-loss thereunder if the Operator reasonably deems such
increase necessary in order to obtain or maintain such insurance coverage or in
order to maintain the affordability of such coverage.

 

(d) The cost of all such insurance will be paid by the Operator as an Operating
Cost; provided however, that, as provided in Section 5(b) above and in the
Indenture, for the purpose of assuring that funds are available for the purchase
of the insurance required to be maintained by the Operator under Section 13(b)
above, for so long as any Bonds remain outstanding under the Indenture or any
Reimbursement Obligations remain unpaid, the Trustee shall pay for the costs of
such insurance from the Insurance and Property Taxes Fund established under the
Indenture to the extent required by and in accordance with the terms of the
Indenture; and the Trustee shall pay the costs of such insurance, as well as
taxes or payments in lieu of taxes coming due on the Complex and the site
thereof, from the Insurance and Property Taxes Fund, and such payments shall be
a credit against the obligation of the Operator to pay such amounts under this
Agreement. For so long as any Bonds remain outstanding under the Indenture or
any Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, to the extent that the amount on deposit in the Insurance and
Property Tax Fund is insufficient to purchase such insurance, the Operator shall
immediately pay the amount of such deficiency to the Trustee or, at the
Operator’s expense, the Trustee shall immediately procure such insurance
directly; and the Operator shall be responsible for replenishing the Insurance
and Property Taxes Fund to the extent required under the terms of the Indenture.

 

(e) Operator will provide evidence satisfactory to the Owner, the Bond Insurer
and the Trustee of such insurance, including without limitation, a certificate
of insurance or a copy of such insurance policy. Each policy of insurance shall
provide that it shall not be cancelled

 

Page 13 of 33



--------------------------------------------------------------------------------

without at least 30 days’ prior written notice to Owner, the Trustee and the
Bond Insurer. In particular, insurance certificates evidencing the property and
casualty coverage provided for the Complex in accordance with Section 13(b) of
this Agreement (whether or not provided under a master policy) must be provided
to the Bond Insurer prior to the Service Commencement Date and annually
thereafter to the Bond Insurer’s Insured Portfolio Management Department.
Original copies of all insurance policies must be delivered annually to the Bond
Insurer’s Insured Portfolio Management Department within 30 days of purchase or
renewal.

 

(f) The Owner and, for so long as any Bonds remain Outstanding or any
Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, the Trustee and the Bond Insurer, shall be named as an additional
insured under all liability insurance policies purchased and maintained by the
Operator with the exception of worker’s compensation insurance, and, for so long
as any Bonds remain Outstanding or any Reimbursement Obligations remain unpaid
under the Indenture or the Insurance Agreement, the Trustee shall be named as an
insured mortgagee and loss payee, as its interests may appear, on all property
and casualty insurance policies maintained by the Operator for the Complex.

 

14. Cooperation.

 

The Owner agrees to cooperate with Operator and the Trustee at no cost to Owner
in filing all forms, notifications, reports and information necessary to obtain
all consents, authorizations and approvals required or desirable in connection
with this Agreement. The Owner agrees to act promptly in the event of an
emergency or in the event that a major decision with respect to any aspect of
the Complex must be made immediately.

 

15. Records and Reports.

 

(a) Operator shall keep current, complete and accurate books, accounts and
records in connection with the operation and management of the Complex. The
original records necessary for the operation and management of the Complex shall
be the property of the Owner, but shall be in the possession of Operator during
the term of this Agreement. Operator, the Owner, the Bond Insurer, the
Independent Contract Monitor and the Trustee shall be entitled to inspect and
make copies of such records at any time upon reasonable advance notice to the
Operator. All books, accounts and records shall be retained in accordance with
Operator’s record retention policy, subject to the requirements set forth in the
ICE Contract and any legal requirements imposed upon the Owner but only if and
to the extent that the Owner notifies the Operator of such requirements.

 

(b) For so long as any Bonds remain Outstanding or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Agreement, on or before, but
in no event later than one Business Day after, the date on which the same are
required to be filed by the Operator with the Securities and Exchange
Commission, the Operator shall send to the Trustee and the Bond Insurer a copy
of the audited financial statements of the Operator (with supplemental
information regarding the Complex) and on or before, but in no event later than
one Business Day after, the date on which the same are required to be filed by
the Operator with the Securities and Exchange Commission, the Operator shall
send to the Trustee and the Bond Insurer a copy of the unaudited quarterly
financial statements of the Operator. In addition, on or

 

Page 14 of 33



--------------------------------------------------------------------------------

before the end of each month, to the extent not submitted with a requisition
submitted to the Trustee for Operating Costs, the Operator shall provide the
Bond Insurer a copy of the Operator’s internal operating expense reports for the
Complex for the immediately preceding month.

 

(c) For so long as any Bonds remain Outstanding or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Agreement, the Trustee and
the Bond Insurer shall have the right to receive such additional information
pertaining to the Operator or the Complex as it may reasonably request, and the
Operator will permit the Trustee and/or the Bond Insurer to discuss the affairs,
finances and accounts of the Operator or any information the Trustee or the Bond
Insurer may reasonably request regarding the security for the Bonds with
appropriate officers of the Operator, and will grant the Trustee and the Bond
Insurer access to the Complex and the books and records of the Operator
pertaining to the Complex on any business day upon reasonable prior notice.

 

(d) For so long as any Bonds remain Outstanding or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Agreement, the Operator shall
provide the Bond Insurer and the Independent Contract Monitor with copies of
and/or written notice of the following within the time-frames set forth below:

 

(i) within two Business Days of submission, copies of all invoices for services
rendered by the Operator pursuant to the ICE Contract;

 

(ii) within two Business Days of receipt, a copy of any notice of default
received by the Operator under any of its loan agreements, lines of credit or
credit facilities or reimbursement agreements relating thereto;

 

(iii) within two Business Days of receipt, a copy of any notice of termination
received by the Operator from ICE in the event the ICE Contract is the subject
of a termination for convenience;

 

(iv) within two Business Days of receipt, any notice of default, including any
show-cause or show-cure notice relating thereto, or any notice of termination,
in whole or in part, issued in connection with the ICE Contract;

 

(v) within two Business Days of receipt, a copy of any report issued in
connection with any audit of the Complex or audit of CSC conducted by (A) the
Contracting Officer’s Technical Representative (as defined in the ICE Contract),
(B) any independent auditor acting at the direction of or pursuant to a contract
with ICE, or (C) such other audit of the Complex or the Operator as may be
directed by the Contracting Officer (as defined in the ICE Contract);

 

(vi) within two Business Days of submission, a copy of all documents submitted
by the Operator in response to any audit or similar review conducted by any of
the parties identified in subclauses (v)(A) through (C) of this Section 15(d)
requesting corrective action;

 

Page 15 of 33



--------------------------------------------------------------------------------

(vii) within two Business Days after receipt, a copy of the notice to proceed
issued pursuant to the ICE Contract;

 

(viii) within two Business Days after submission, evidence satisfactory to the
Bond Insurer that the Operator has submitted its formal application for
accreditation of the Complex to the ACA within the timeframe specified by the
ICE Contract;

 

(ix) within two Business Days after receipt, evidence satisfactory to the Bond
Insurer that the Operator has received ACA accreditation of the Complex within
the timeframe specified by the ICE Contract for attainment of such ACA
accreditation, and, every three years thereafter, evidence satisfactory to the
Bond Insurer of then-current ACA accreditation;

 

(x) within two Business Days following execution, a copy of any modification or
amendment of or to the ICE Contract;

 

(xi) any successor provider under the ICE Contract approved by ICE, whether as a
result of a merger or consolidation of the Operator or otherwise; and

 

(xii) within two Business Days of receipt, any notice received by the Operator
of any reduction of payment or offsets under the ICE Contract.

 

In addition, the Operator shall provide the Owner with copies of any notices
described in the foregoing clauses (iii) and (iv) at the same time they are
provided by the Operator to the Bond Insurer.

 

(e) For so long as any Bonds remain Outstanding, the Operator shall arrange for
an audit of the books and financial records of the Owner and shall prepare and
provide to the Owner such information pertaining to the Complex and the Operator
and other assistance as may be necessary for purposes of enabling the Owner to
comply with its (1) continuing disclosure obligations with respect to the Bonds
under Rule 15c2-12 promulgated by the Securities and Exchange Commission and (2)
obligations under the Continuing Disclosure Certificate attached hereto as
Appendix A.

 

(f) For so long as any Bonds remain Outstanding or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Agreement, the Operator shall
provide the Bond Insurer with copies of any notices received by the Operator
from ICE to the effect that ICE intends to exercise any option to extend the
term of the ICE Contract within three (3) Business Days after the receipt by the
Operator.

 

(g) For so long as any Bonds remain Outstanding under the Indenture or any
Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, the Operator shall provide the Independent Contract Monitor with such
data, financial and other information pertaining to the ICE Contract and the
operation of the Complex as may be reasonably requested by the Independent
Contract Monitor in order to enable the Independent Contract Monitor to provide
reports to the Bond Insurer concerning the status of pre-opening activities of
the Operator, the commencement of operations by the Operator at the Complex, the
existing and projected detainee population at the Complex, payments made or to
be made by ICE

 

Page 16 of 33



--------------------------------------------------------------------------------

under the ICE Contract or by other agencies under any Agency Contract and
Operating Costs, and such other data, financial and information as may be
reasonably requested by the Bond Insurer or the Independent Contract Monitor in
order to enable the Independent Contract Monitor to provide requested reports to
the Bond Insurer concerning the Complex and the ICE Contract.

 

(h) For so long as any Bonds remain Outstanding under the Indenture or any
Reimbursement Obligations remain unpaid under the Indenture or the Insurance
Agreement, the Operator with shall deliver to the Bond Insurer and the
Independent Contract Monitor monthly calculations of the ratio that the Facility
Revenues received by the Trustee for each Facility Revenue Collection Period,
less the Operating Costs for the same Facility Revenue Collection Period, bears
to the amounts required to be disbursed by the Trustee pursuant to clauses FIRST
through EIGHTH of Section 5.04 of the Indenture, showing, in particular, whether
or not the Rate Covenant was met for the applicable Facility Revenue Collection
Period, together with back-up financial information to support such
calculations.

 

16. Confidentiality.

 

Operator shall maintain all confidential personnel and detainee records in the
manner required by law and shall obtain all necessary approvals and consents for
access to such records. The Owner agrees to cooperate with and assist Operator
in obtaining such approvals and consents.

 

17. Maintenance and Repairs.

 

(a) Operator shall maintain the Complex, including the roof, foundation, all
outside utilities, the plumbing, electrical and heating/air conditioning
systems, including replacement of any components not covered by any existing
warranty, and the structural soundness of the Complex in good repair, reasonable
wear and tear excepted. Such maintenance includes the duty to repair and/or
replace components of any building that may (i) be damaged due to neglect, (ii)
have any structural defect, (iii) be physically obsolete, (iv) be functionally
obsolete, (v) be required by ICE or under an Agency Contract, (vi) be required
by law or change in law, or (vii) otherwise be required to maintain operation of
the Complex as a detention facility in accordance with the Applicable Standards.

 

(b) Operator also shall maintain all interior walls and ceilings of the building
and all interior windows, window glass, doors, electrical fixtures, and plumbing
fixtures in good repair and condition; paint all interior walls as required,
furnish and regularly replace furnace filters consistent with heating/air
conditioning systems manufacturer specifications. Operator’s duties shall
include all usual janitorial and maintenance service, including sweeping and
waxing of floors, vacuuming, trash collection and disposal, the cleaning of
windows, dusting, and the replacement of light bulbs or fluorescent tubes in the
light fixtures will be the responsibility of Operator. Operator shall maintain
all grounds, including but not limited to mowing, trimming, watering of plants
and lawn as to maintain a good cosmetic look to the grounds. All maintenance and
upkeep required by the Operator shall be made in accordance with the
manufacturer’s recommendations. In the event Operator fails to comply with any
of the requirements of this Section, the Owner shall have the right, but the
Owner shall not have the obligation, to cause repairs or corrections to be made,
and any reasonable cost therefore shall be

 

Page 17 of 33



--------------------------------------------------------------------------------

payable as provided in this Section. Operator shall repair any damage caused by
its negligence or default hereunder, or the negligence of its invitees,
employees or customers, and, upon the termination of this Agreement, shall
deliver the Complex to the Owner in good repair and condition, reasonable wear
and tear excepted. Operator will periodically fumigate and spray the Complex for
insects and rodents, as needed.

 

(c) For so long as any Bonds remain Outstanding or any Reimbursement Obligations
remain unpaid under the Indenture or the Insurance Agreement, pursuant to the
provisions of the Indenture, the Operator shall have the ability to requisition
amounts on deposit in the Major Maintenance Reserve Fund for the sole purpose of
paying for the costs of the repair and replacement of capital items of the
Complex if, and to the extent that, Facility Revenues otherwise available to the
Operator under the Indenture for such purpose are insufficient. If, and to the
extent that, the balance in the Major Maintenance Reserve Fund shall ever be
less than Major Maintenance Reserve Requirement, the Trustee shall use Facility
Revenues thereafter derived from the Complex to make deposits into the Major
Maintenance Reserve Fund until the balance on hand therein is at least equal to
Major Maintenance Reserve Requirement. The Trustee shall replenish any such
shortfall in the Major Maintenance Reserve Fund by making substantially
equivalent, monthly deposits to the Major Maintenance Reserve Fund over (a) a
twelve (12) month period if such deficiency results from a withdrawal of funds
by the Operator, or (b) over a four-month period if such deficiency results from
calculation of the value of investments on deposit in the Major Maintenance
Reserve Fund.

 

(d) If payment of all principal, interest and premium, if any, on the Bonds is
made in accordance with the terms of the Indenture and all Reimbursement
Obligations are paid in full such that the liens, estates and security interests
granted by and pursuant to the Indenture shall cease as provided in the
Indenture, or if the Bonds shall otherwise be defeased in full prior to their
stated maturity in accordance with and subject to the terms of the Indenture and
all Reimbursement Obligations have been paid in full, and the Operator shall not
elect to purchase the Complex pursuant to the PILOT and Option Agreement, then
the parties shall establish a “Major Maintenance Reserve Fund” hereunder
substantially similar to the “Major Maintenance Reserve Fund” established under
the Indenture and the balance, if any, then existing in the “Major Maintenance
Reserve Fund” established under the Indenture shall be transferred as provided
in the Indenture to the “Major Maintenance Reserve Fund” established hereunder,
and thereafter the Operator shall use Facility Revenues thereafter derived from
the Complex to make deposits into the Major Maintenance Reserve Fund until the
balance on hand therein is at least equal to Major Maintenance Reserve
Requirement. The Operator shall replenish any shortfall in the Major Maintenance
Reserve Fund by making substantially equivalent, monthly deposits to the Major
Maintenance Reserve Fund over (a) a twelve (12) month period if the balance on
hand in the Major Maintenance Reserve Fund is less than the Major Maintenance
Reserve Requirement at the time that funds are transferred by the Trustee as
contemplated by this paragraph or if the shortfall deficiency results from a
withdrawal of funds by the Operator, or (b) over a four-month period if such
deficiency results from calculation of the value of investments on deposit in
the Major Maintenance Reserve Fund. The Operator shall have the right to
requisition amounts on deposit in the Major Maintenance Reserve Fund established
hereunder for the sole purpose of paying for the costs of the repair and
replacement of capital items of the Complex.

 

Page 18 of 33



--------------------------------------------------------------------------------

(e) Operator’s repair and maintenance obligations shall not be limited to
amounts in the Major Maintenance Reserve Fund.

 

18. Termination.

 

(a) The Owner shall have the right to terminate this Agreement unilaterally upon
(i) the occurrence of an Event of Default by the Operator as defined in Section
19(a) of this Agreement; or (ii) as provided in Sections 20 and 22 of this
Agreement; provided however that, for so long as any of the Bonds remain
Outstanding under the Indenture or any Reimbursement Obligations remain unpaid
under the Indenture or the Insurance Agreement, the Owner may only exercise the
rights described in clauses (i) and (ii) of this Section 18(a) with the prior
written consent or at the written direction of the Bond Insurer, and shall
exercise such right upon the written direction of the Bond Insurer.

 

(b) For so long as any of the Bonds remain Outstanding or any Reimbursement
Obligations remain unpaid, the Operator shall have the right to terminate this
Agreement unilaterally only as follows:

 

(1) upon 60 days’ advance written notice to the Owner, the Trustee and the Bond
Insurer in the event that the ICE Contract shall either be terminated, for any
reason whatsoever, or if ICE shall fail to renew or extend the ICE Contract, for
any reason whatsoever, at the expiration of its then current term; provided
however, that a condition precedent to the Operator’s rights to terminate this
Agreement pursuant to this clause (2) shall be that the Operator shall have
complied with its obligations under Section 22 of this Agreement to the extent
applicable; and

 

(2) the Operator shall have the right to terminate this Agreement unilaterally
at any time, with or without cause, upon delivering to the Owner, the Trustee
and the Bond Insurer written notice of its intention to terminate this Agreement
at least 180 days in advance of the date on which the Operator desires to
terminate this Agreement;

 

provided however, that a condition precedent to the Operator’s rights to
terminate this agreement pursuant to the foregoing clauses (1) or (2) shall be
that the Operator shall have used its best efforts in good faith to identify to
the Owner, the Bond Insurer and the Trustee a successor operator for the Complex
acceptable to ICE and reasonably acceptable to the Trustee and the Bond Insurer;
and provided further that, if the ICE Contract or any substitute or replacement
for the ICE Contract is then in place, this Agreement will not terminate
pursuant to the Operator’s notice given under clauses (1) or (2), unless and
until a successor operator approved by ICE and the Bond Insurer has undertaken
management and operation responsibility for the Complex; it being understood
that the approval ICE shall be required only if the ICE Contract or any or
replacement for the ICE Contract is then in place and shall not be required if
the ICE Contract or any or replacement for the ICE Contract is not in place.

 

(c) This Agreement shall terminate automatically, without the need for further
action or deed on the part of either the Owner or the Operator, if the Operator
shall acquire the Complex from the Owner pursuant to the exercise by the
Operator of its option to purchase the Complex as provided for in the PILOT and
Option Agreement, such termination to be effective simultaneously with the
conveyance by the Owner to the Operator of the real and personal property
described therein.

 

Page 19 of 33



--------------------------------------------------------------------------------

(d) If payment of all principal, interest and premium, if any, on the Bonds is
made in accordance with the terms of the Indenture and all Reimbursement
Obligations are paid in full such that the liens, estates and security interests
granted by and pursuant to the Indenture shall cease as provided in the
Indenture, or if the Bonds shall otherwise be defeased in full prior to their
stated maturity in accordance with and subject to the terms of the Indenture and
all Reimbursement Obligations have been paid in full, and the Operator shall not
elect to purchase the Complex pursuant to the PILOT and Option Agreement, the
Operator shall have the right to terminate this Agreement unilaterally as
follows:

 

(i) at any time, with or without cause, upon delivering to the Owner written
notice of its intention to terminate this Agreement at least 90 days in advance
of the date on which the Operator desires to terminate this Agreement; and

 

(ii) upon the occurrence of a default by the Owner that remains uncured by the
Owner to the reasonable satisfaction of the Operator for a period of thirty (30)
days following delivery of written notice of such default from the Operator to
the Owner.

 

19. Events of Default and Remedies.

 

(a) The following constitute “Events of Default” by the Operator under this
Agreement:

 

(1) only for so long as any Bonds remain Outstanding or any Reimbursement
Obligations remain unpaid under the Indenture or the Insurance Agreement, the
failure by the Operator to remit Facility Revenues to the Trustee as provided in
Section 4 of this Agreement;

 

(2) the failure by the Operator to maintain any insurance required to be
maintained by the Operator under this Agreement;

 

(3) the failure by the Operator to observe and perform any other covenant,
condition or agreement contained herein or in any other document or agreement
executed in connection herewith on its part to be observed or performed for a
period of forty-five (45) days after written notice is given to the Operator
specifying such failure and requesting that it be remedied; provided, however,
that, if the failure stated in such notice cannot be corrected within such
forty-five (45) day period, Owner will not reasonably withhold its consent to an
extension of such time if corrective action is instituted by the Operator within
the applicable period and diligently pursued until the default is corrected;

 

(4) the Operator shall be or become insolvent, or admit in writing its inability
to pay its debts as they mature, or make an assignment for the benefit of
creditors; or the Operator shall apply for or consent to the appointment of any
receiver, trustee or similar officer for it, or for all or any substantial part
of its property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Operator; or

 

Page 20 of 33



--------------------------------------------------------------------------------

the Operator shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Operator which is not dismissed
or secured by the Operator within sixty (60) days after the filing thereof
against the Operator;

 

(5) Owner shall determine that any material representation or warranty made by
the Operator or in any other document executed in connection herewith was untrue
in any material respect when made;

 

(6) the occurrence of a default under the ICE Contract, which is not cured by
the Operator to the satisfaction of ICE within the time-frames provided in the
ICE Contract;

 

(7) only for so long as any Bonds remain Outstanding or any Reimbursement
Obligations remain unpaid under the Indenture or the Insurance Agreement, the
occurrence of any default by the Operator under any of its loan agreements,
lines of credit or other credit facilities or reimbursement agreements relating
thereto; or

 

(8) the occurrence of a default under any Agency Contract, which is not cured by
the Operator within the time-frames provided in such Agency Contract.

 

(b) Whenever any Event of Default on the part of the Operator shall have
occurred and be continuing, Owner, without any further demand or notice, shall
have the right (to be exercised only with the prior written consent of the Bond
Insurer and which shall be exercised at the written direction of the Bond
Insurer), subject to the limitations on the Owner’s remedies set forth in
Section 19(c) below, to take any one or any combination of the following
remedial steps and such other steps which are accorded to the Owner by
applicable law:

 

(1) terminate this Agreement and provide for a successor operator acceptable to
the Bond Insurer and ICE to assume responsibility for the operation and
management of the Complex;

 

(2) take possession of the Complex, without any court order or other process of
law and without liability for entering the premises, and lease, sublease or make
other disposition of the Complex for use over a term in a commercially
reasonable manner, all for the account of the Owner;

 

(3) subject to the limitations imposed by Section 19(c) of this Agreement,
proceed by appropriate court action to enforce specific performance by the
Operator of the applicable covenants of this Agreement or to recover for the
breach thereof, including the payment of all amounts due from the Operator;
and/or

 

(4) subject to the limitations imposed by Section 19(c) of this Agreement, take
whatever action at law or in equity may appear necessary or desirable to enforce
its rights hereunder and with respect to the Complex.

 

Page 21 of 33



--------------------------------------------------------------------------------

No remedy herein conferred upon or reserved to the Owner is intended to be
exclusive and every such remedy shall be cumulative and shall be in addition to
every other remedy given under this Agreement or now or hereafter existing at
law or in equity. No delay or omission to exercise any right or power accruing
upon any Event of Default shall impair any such right or power or shall be
construed to be a waiver thereof, but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
the Owner to exercise any remedy reserved to it in this Section, it shall not be
necessary to give any notice other than such notice as may be required by this
Section. All remedies herein conferred upon or reserved to the Owner shall
survive the termination of this Agreement.

 

(c) The Owner acknowledges that, other than the Corporation’s Unassigned Rights,
all of the Owner’s rights and interests in, under and pursuant to this Agreement
will be assigned to the Trustee pursuant to the Indenture. Without in any way
limiting the rights of the Trustee, as assignee of the Owner or otherwise, or of
the Bond Insurer, the Owner acknowledges that, subsequent to such assignment,
the Owner shall no right to exercise remedies under this Article 19, which
remedies may be exercised by the Trustee pursuant to the Indenture, subject to
the rights of the Bond Insurer hereunder and under the Indenture; provided, that
the foregoing limitation shall not be construed to limit the rights of the Owner
to enforce the Operator’s indemnity obligations hereunder. In no event shall the
the rights and remedies of the Owner, the Trustee or the Bond Insurer hereunder
or under the Indenture be construed as creating any liability whatsoever on the
part of the Operator to pay or become liable for, whether directly or
indirectly, as part of the Owner’s damage calculations or otherwise, any of the
principal or interest obligations on the Bonds, any Reimbursement Obligations or
any other debt service requirements under the Indenture; provided that this
Section 19(c) shall not in any way limit any express obligations of the Operator
hereunder or under any other documents, including any Corporation Documents to
which Operator is a party.

 

(d) If an Event of Default occurs hereunder, the Bond Insurer, the Owner and/or
the Trustee at the direction of the Bond Insurer may communicate with the ICE
and its representatives regarding the Event of Default, Operator, the operation
of the Complex or any other matter and may negotiate with the ICE regarding the
Complex, the ICE Contract and the use and operation of the Complex; and none of
those actions or any related actions or communications shall be deemed to
constitute interference, intentional or otherwise, by Owner, the Bond Insurer or
the Trustee with the ICE Contract or Operator’s relationship with the ICE or be
deemed to be disclosure of any information which arguably may be considered
confidential. However, neither the Trustee, the Bond Insurer nor the Owner shall
be under any obligation to take any of the foregoing actions.

 

(e) The Trustee, the Bond Insurer and the Owner and their respective agents and
representatives may from time to time enter the Complex to inspect and to assure
that Operator is complying with its obligation under this Agreement. If Operator
fails to satisfy any of its obligations hereunder, then, regardless of whether
an Event of Default has occurred or has been declared, Owner or the Trustee may
cure the failure; and Operator, on demand, shall reimburse Owner or the Trustee
for any cost and expense incurred by Owner or the Trustee in curing the failure.

 

Page 22 of 33



--------------------------------------------------------------------------------

20. Bankruptcy of the Operator.

 

If the Operator shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or if any such proceeding shall be instituted (by
petition, application or otherwise) against the Operator, which is not dismissed
or secured by the Operator within sixty (60) days after the filing thereof
against the Operator, to the extent permitted by applicable bankruptcy law,
Owner may, with the prior written consent of the Bond Insurer, and, at the
direction of the Bond Insurer shall, terminate and cancel this Agreement, and
shall undertake its best efforts in good faith to find a substitute operator
acceptable to ICE and the Bond Insurer, and agrees to allow the assignment by
Operator of this Agreement to such substitute operator or to enter into a
substantially similar agreement with such substitute Operator for the continued
operation and utilization of the Complex in compliance with the terms of the ICE
Contract, if assumed by such substitute Operator, or any similar agreement with
ICE for the provision of services to ICE similar to those to be provided under
the ICE Contract.

 

21. Effect of Termination.

 

Upon termination of this Agreement for any reason other than the exercise by the
Operator of its option to purchase the Complex, the Operator shall reasonably
cooperate with the Owner and the Bond Insurer, and, if applicable, with ICE, in
transferring custody of detainees housed in the Complex and the records of the
Complex to another party selected for the operation, management and supervision
of the Complex, but shall be under no further obligation to begin, continue or
complete any undertakings or activities contemplated by this Agreement, subject,
however, to the responsibility of Operator to provide continuous services under
the ICE Contract. The termination of this Agreement shall in no way affect or
impair any right which has accrued to either party hereto prior to the date when
such termination shall become effective. In order to facilitate an orderly
transition, the parties agree that in the event of any such termination, the
parties shall reasonably cooperate with each other to develop a mutually
agreeable transition plan to assure minimal disruption in the Complex and to
cooperate in preparing for and addressing any termination proceedings.

 

In addition, upon the termination of this Agreement other than upon the exercise
by the Operator of its option to purchase the Complex, the Operator agrees that
the Owner (or any substitute operator engaged by the Owner to operate and manage
the Complex) may take control and ownership of all the property, materials,
supplies and records within the Complex, and may, in its discretion, employ or
contract for personal services with any or all agents or employees of the
Operator at the Complex.

 

22. Termination or Expiration of the ICE Contract.

 

(a) In the event that (i) ICE elects to terminate the ICE Contract or the ICE
Contract expires by its terms and is not renewed by ICE and (ii) ICE notifies
the Owner or the Operator that it does not desire to continue to utilize the
Complex, the Owner and Operator shall use their best efforts to market the use
of the Complex to other federal, state or local agencies and bodies in order to
maximize the revenues derived therefrom; provided however, that the foregoing
obligation shall not be interpreted to prohibit or limit the Operator’s right in
accordance with Section 18 to terminate this Agreement in such an event.

 

Page 23 of 33



--------------------------------------------------------------------------------

(b) In the event that (i) ICE elects to terminate the ICE Contract or the ICE
Contract expires by its terms and is not renewed by ICE and (ii) ICE desires to
continue to utilize the Complex, but to replace the Operator as the operator of
the Complex, then, with the consent of the Bond Insurer, the Owner shall have
the right to terminate this Agreement upon notice to the Operator and at the
written direction of the Bond Insurer shall exercise the right to terminate this
Agreement, and will undertake its best efforts in good faith to find a
substitute operator for the Complex acceptable to ICE and the Bond Insurer, and
agrees to allow the assignment of this Agreement to such substitute operator or
to enter into a substantially similar agreement with such substitute operator
for the continued operation and utilization of the Complex in compliance with
the ICE Contract, if assumed by or novated with such substitute operator, or any
similar agreement for the provision of services for ICE at the Complex.

 

(c) In the event the ICE Contract is the subject of a termination for
convenience, in whole or in part, during such time as any of the Bonds remain
Outstanding under the Indenture or any Reimbursement Obligations remain unpaid
under the Indenture or the Insurance Agreement, the Operator agrees to seek as
part of any claim resulting from a termination for convenience an amount equal
to all debt service on the Bonds and, to the extent received from ICE, to remit
such amounts to the Trustee for application in accordance with the terms of the
Indenture.

 

23. Renewal or Replacement of the ICE Contract.

 

In the event the ICE Contract is renewed or replaced, the Operator hereby agrees
to execute an assignment of claims in favor of the Trustee and take all
necessary actions to effectively continue the assignment and pledge of all
Facility Revenues to the Trustee in the manner contemplated by this Agreement
and the Indenture.

 

24. Damage, Destruction or Loss of Property; Obligation to Rebuild; Use of
Insurance Proceeds and Condemnation Awards.

 

(a) If, prior to full payment of all Bonds (or provision for payment thereof
having been made in accordance with the provisions of the Indenture) or if any
Reimbursement Obligations remain unpaid, the site of the Complex as described in
the Deed of Trust (the “Project Site”) or the Complex or any other property
located thereon (the “Property”), or any part or component of the Property,
shall be damaged or destroyed, by whatever cause, or shall be taken by any
public authority or entity in the exercise of or acquired under the threat of
the exercise of its power of eminent domain, the Owner and the Operator will
cause the insurance proceeds or condemnation award or payment in lieu of
condemnation to be deposited in a separate account in the Project Fund in
accordance with Sections 5.04 and 5.05 of the Indenture, and apply or cause to
be applied any insurance proceeds or condemnation awards resulting from claims
for such losses or takings as provided in this Section.

 

(b) If, prior to full payment of all Bonds (or provision for payment thereof
having been made in accordance with the provisions of the Indenture), the
Property, or any part or

 

Page 24 of 33



--------------------------------------------------------------------------------

component of the Property shall be damaged or destroyed, and such damage or
destruction will not cause a material disruption to or suspension of services at
the Complex, the Operator shall submit requisitions to the Trustee in accorind
with the Indenture and, with the proceeds of any insurance award available
therefor, or with funds made available under the Major Maintenance Reserve Fund,
or with its own funds, proceed promptly to repair, rebuild, restore or replace
the property damaged or destroyed.

 

(c) If, prior to full payment of all Bonds (or provision for payment thereof
having been made in accordance with the provisions of the Indenture) or if any
Reimbursement Obligations remain unpaid, the Property, or any part or component
of the Property having a value of $100,000 or more shall be damaged or
destroyed, or if such damage or destruction is reasonably likely to cause a
material disruption to or suspension of services at the Complex, the Operator
shall promptly give, or cause to be given, written notice thereof to the Owner,
the Bond Insurer and the Trustee, and if, after consultation between the
Operator and the Bond Insurer, it shall be determined that the damage or
destruction to the Property the Operator shall demonstrate to the reasonable
satisfaction of the Bond Insurer that (a) ICE (1) desires to and will continue
to utilize the Complex following the repair and restoration of the Complex,
notwithstanding any material disruption in services or suspension of services at
the Complex, and (2) will not exercise any right to terminate or cancel the ICE
Contract on account thereof, and (b) the repair and restoration will be
completed within the period of time during which “delayed opening/business
interruption” coverage will be provided under the insurance policy maintained by
the Operator under Section 13(b) above, the Operator shall have the right, but
not the obligation, to direct that the proceeds of any insurance award available
therefor be applied to repair, rebuild, restore or replace the property damaged
or destroyed, and shall submit requisitions to the Trustee in accordance with
the Indenture and, with such proceeds and/or with funds made available under the
Major Maintenance Reserve Fund, proceed promptly to repair, rebuild, restore or
replace the property damaged or destroyed;

 

(d) If the Operator elects not to repair, rebuild, restore or replace the
property damaged or destroyed as provided in the foregoing subparagraph 24(c) or
otherwise does not use the insurance proceeds to repair, rebuild, restore or
replace the property damaged or destroyed, the Operator shall, with the consent
of the Bond Insurer, exercise its rights under Section 3.03(b) of the Indenture;
whereupon, upon redemption of the Bonds in whole pursuant to Section 3.03(b) of
the Indenture and the payment in full of all Reimbursement Obligations (if any),
this Agreement shall terminate and become null and void and of no further force
or effect.

 

(e) If, prior to full payment of all Bonds (or provision for payment thereof
having been made in accordance with the provisions of the Indenture) or if any
Reimbursement Obligations remain unpaid, any part or component of the Property
shall be taken by any public authority or entity in the exercise of or acquired
under the threat of the exercise of its power of eminent domain, the Operator
shall promptly give, or cause to be given, written notice thereof to the Owner,
the Bond Insurer and the Trustee, and if the Operator shall have determined in
the exercise of its professional judgment in consultation with the Bond Insurer
that the Complex remains suitable for continued operation for its intended
purposes, the Owner and the Operator shall apply the proceeds of any award made
to the Operator or the Owner on account of such taking to repairs, replacements
or improvements to the Complex necessitated by such taking, and, if such award
is insufficient to complete such repairs, replacements or improvements, the

 

Page 25 of 33



--------------------------------------------------------------------------------

Operator shall have the right to requisition from the Major Maintenance Reserve
Fund such amount as may be necessary to complete the same. If any part or
component of the Property shall be taken by any public authority or entity in
the exercise of or acquired under the threat of the exercise of its power of
eminent domain, and the Operator shall have determined in the exercise of its
professional judgment (in consultation with the Bond Insurer if any Bonds remain
Outstanding under the Indenture or any Reimbursement Obligations remain unpaid
under the Indenture or the Insurance Agreement) that the Complex does not remain
suitable for continued operation for its intended purposes, the Operator shall
promptly give, or cause to be given, written notice thereof to the Owner, the
Bond Insurer and the Trustee, and (a) if any Bonds remain Outstanding under the
Indenture or any Reimbursement Obligations remain unpaid under the Indenture or
the Insurance Agreement, the Owner and the Operator shall remit to the Trustee
for application in accordance with the Deed of Trust and the Indenture the
proceeds of any award made to the Operator on account of such taking and the
Operator shall exercise its rights under Section 3.03(b) of the Indenture, in
which event; and (b) if no Bonds remain Outstanding under the Indenture and all
Reimbursement Obligations under the Indenture and the Insurance Agreement have
been satisfied in full, the Owner and the Operator shall each be entitled to
apply for and retain, subject to, with respect to the Owner, its obligations
under the Subordinated Note, any and all awards to which they may be entitled on
account of such taking.

 

25. Binding Effect and Third Party Rights.

 

Except as provided in this Section, the rights created by this Agreement shall
inure to the benefit of, and the obligations created hereby shall be binding
upon, the successors, heirs and assigns of the respective parties hereto. ICE,
the Bond Insurer and the Trustee are hereby specifically named as third party
beneficiaries to this Agreement. The parties hereto expressly acknowledge that
ICE shall maintain a high level of control over the operations and management of
the Complex. To that end, (i) to the extent of any conflict between the terms of
this Agreement and the terms of the ICE Contract, the terms of the ICE Contract
will prevail; and (ii) subject to the terms of this Agreement, the Owner may not
terminate or replace the Operator without the prior written consent of ICE and
the Bond Insurer. The provisions of this Agreement are otherwise for the sole
benefit of the parties hereto and shall not be construed as conferring any
rights to any other person other than ICE and the Trustee as specified herein.

 

26. Maturity or Defeasance of the Bonds. If payment of all principal, interest
and premium, if any, on the Bonds is made in accordance with the terms of the
Indenture and all Reimbursement Obligations are paid in full such that the
liens, estates and security interests granted pursuant to the Indenture shall
cease as provided in the Indenture, or if the Bonds shall otherwise be defeased
in full prior to their stated maturity in accordance with and subject to the
terms of the Indenture and all Reimbursement Obligations have been paid in full,
and the Operator shall not elect to purchase the Complex pursuant to the PILOT
and Option Agreement, then this Agreement shall remain in full force and effect
between the Owner and the Operator for the remaining term hereof, provided that
(a) all of the references herein to the Trustee and the Bond Insurer, and all
rights provided to the Trustee and/or the Bond Insurer herein shall become null
and void; (b) the parties shall establish an “Insurance and Property Tax Fund”
and a “Major Maintenance Reserve Fund” hereunder substantially similar to those
established under the Indenture, with respect to which the Operator shall have
substantially similar rights and obligations, (c) the balances then existing in
the “Insurance and Property Tax Fund” and “Major

 

Page 26 of 33



--------------------------------------------------------------------------------

Maintenance Reserve Fund” established under the Indenture shall be transferred
as provided in the Indenture to the “Insurance and Property Tax Fund” and “Major
Maintenance Reserve Fund” established hereunder, and (d) the parties shall take
such actions as necessary to amend the terms of this Agreement in order to
provide for (i) a primary rental payment to be made by the Operator to the Owner
for the Operator’s continued use of the Complex in a monthly amount equal to the
amount due and payable each month by the Owner to the Operator pursuant to the
Subordinated Notes (the “Primary Rent”) and a supplemental rental of not less
than $0.50 per detainee per day, (ii) the rights and obligations of the Owner
and Operator in the event of a taking by condemnation or eminent domain of, or
damage to or destruction of, the Complex, and (iii) such other customary and
reasonable matters.

 

27. Amendments.

 

This Agreement may be amended only by a written instrument executed on behalf of
both Operator and the Owner; provided that, so long as any of the Bonds shall
remain outstanding or any Reimbursement Obligations remain unpaid, the prior
written consent of the Bond Insurer shall be required for any amendment to this
Agreement. For so long as any of the Bonds remain outstanding, a copy of any
amendment shall be provided to the Trustee.

 

28. Force Majeure.

 

Notwithstanding any other provision of this Agreement, neither party hereto
shall be liable, during the period of delay or inability to perform, for any
delay in performance or inability to perform due to acts of God or the public
enemy, war, riot, embargo, fire, explosion, sabotage, flood, accident; or
without limiting the foregoing any circumstances of like or different character
beyond its reasonable control; or labor trouble from whatever cause arising
(other than the duty to pay Use Fees, utilities, taxes, insurance premiums and
other costs and expenses associated with the Complex).

 

29. Relationship of the Parties.

 

The relationship of Operator and the Owner hereunder shall be solely that of
independent contractors and nothing herein shall be construed to create or imply
any relationship of employment, agency or partnership or any relationship other
than that of independent contractors and landlord and tenant. Operator and the
Owner acknowledge and agree that each of them is engaged in a separate and
independent business and neither shall state, represent or imply any control
over the business of the other.

 

30. Governing Law and Interpretation.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of State of Texas without giving effect to the principles of
conflict of laws. If for any reason any of the terms hereof shall be deemed by a
court of competent jurisdiction to be legally invalid or unenforceable, the
validity of the remainder of the terms hereof shall not be affected and the
invalid or unenforceable terms shall be deemed modified to the minimum extent
necessary to make those terms consistent with applicable law, and, in their
modified form, those terms shall then be enforceable and enforced. The recitals
to this Agreement are to be considered a substantive part of this Agreement.
This Agreement may be executed in any number of counterparts, each of which

 

Page 27 of 33



--------------------------------------------------------------------------------

shall be an original but all of which shall constitute one and the same
instrument. With respect to each and every term and provision in this Agreement,
the parties understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and that if at any time the parties hereto
desire or are required to interpret or construe any such term or provision, no
consideration shall be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement.

 

31. Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties hereto and
supersedes all prior agreements and understandings, written or oral, between the
parties relating to the subject matter hereof.

 

32. Owner Approvals.

 

For purposes of any approvals required to be given by Owner, approval may be
given from time to time by such person or persons as may be designated in a
written instrument signed and dated by the Board of Directors of Owner and
delivered to Operator. Each such designation shall remain in effect until it is
expressly revoked in a written instrument signed and dated by the Board of
Directors of Owner and delivered to Operator. Operator shall be entitled to rely
on any such designation that Operator believes in good faith to meet the
requirements of this Agreement. The person authorized to provide approvals on
behalf of the Owner as of the date of this Agreement and until such time of
change is Jesus Salinas.

 

33. Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if: (i) delivered by hand,
(ii) sent by overnight courier service, or (iii) sent by certified or registered
mail, postage prepaid, return receipt requested, to the party to whom such
notice is intended to be given at the addresses set forth herein. Any notice
delivered in the manner provided above will be deemed given at the time of
receipt. Until changed by notice in the manner provided above, the addresses of
the parties are as follows:

 

To the Owner:      Southwest Texas Detention Complex Local Development
Corporation        500 East San Antonio        Pearsall, Texas 78061       
Attention: President To the Operator:      Correctional Services Corporation  
     Suite 1000        1819 Main Street        Sarasota, FL 34236       
Attention: President        Telephone: (941) 953-9199        Facsimile: (941)
953-9198

 

Page 28 of 33



--------------------------------------------------------------------------------

To the Insurer:    MBIA Insurance Corporation      113 King Street      Armonk,
New York 10504      Attention: Insured Portfolio Management—Global Public
Finance      Telephone: (914) 765-3600

 

34. Assignments.

 

Except as provided below and the assignment to the Trustee as contemplated in
the Indenture and in the Assignment of Claims referenced herein, Operator shall
not assign, subcontract or sublicense any of its rights or obligations hereunder
without the prior written consent of the Bond Insurer; provided, however, that
Operator may, without the consent of the Owner or the Bond Insurer, subcontract
for the performance of (but not responsibility for) any duties and obligations
of Operator hereunder in a manner consistent with the ICE Contract as provided
above.

 

35. Waivers.

 

No waiver of any provision of this Agreement shall be deemed to constitute a
waiver of any other provision. No such waiver shall be binding unless it is in
writing and no waiver will be held to continue unless otherwise expressly stated
by the party waiving the provision. Waiver of a breach shall not constitute a
waiver of any subsequent breach of that term or of any other term or provision.

 

36. Survival.

 

The provisions contained in paragraphs 11 (Intellectual Property), 12
(Assumption of Liability and Indemnification), 21 (Effect of Termination), and
38 (Waiver of Jury Trial) shall survive the termination of this Agreement and
remain in full force and effect.

 

37. Further Assurances.

 

In order to more fully assure each party of the benefit of contracting
hereunder, each party agrees to deliver to the other party such confirmations of
fact, records, certificates, instruments of assignment and other documents and
things as may be reasonably requested by the other party to carry out the
purposes of this Agreement.

 

38. Waiver of Jury Trial.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE OPERATOR AND THE OWNER HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE RELATED DOCUMENTS AND INSTRUMENTS AND
THE ACTIONS OR INACTIONS OF THE OWNER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Page 29 of 33



--------------------------------------------------------------------------------

39. Indenture Controlling. For so long as any Bonds remain Outstanding under the
Indenture or any Reimbursement Obligations remain unpaid under the Indenture and
the Insurance Agreement, all payments to the Operator hereunder from any Fund or
Account established in the Indenture shall be subject to the terms and
conditions of the Indenture, and, in the event of any conflict between this
Agreement and the Indenture, the Indenture shall control

 

[SIGNATURE PAGES FOLLOW]

 

Page 30 of 33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

 

Operator: CORRECTIONAL SERVICES CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Owner: SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THE OPERATING AGREEMENT]

 

Page 31 of 33



--------------------------------------------------------------------------------

Approval of the Frio County Sheriff

 

The undersigned, being the duly elected and acting Sheriff of Frio County,
Texas, does hereby approve the foregoing Operating Agreement between South Texas
Detention Complex Local Government Corporation and Correctional Services
Corporation as required by Section 351.101 of the Texas Local Government Code,
and does hereby acknowledge the rights and responsibilities of the Sheriff of
Frio County, Texas with respect to the monitoring of the Complex as provided in
Section 9 of the foregoing Operating Agreement

 

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Sheriff of Frio County, Texas

 

Page 32 of 33